MEMORANDUM ***
Defendant objects to his sentence on the grounds that the district court erred in enhancing the offense points due to endangerment of defendant’s four-year-old son.
The evidence that defendant allowed the boy access to the methamphetamine elements supports the court’s finding of endangerment. That finding is clearly made upon the basis of the testimony of the officer who examined the premises and meth labs to carefully consider the availability of the materials to the boy’s reach and interest.
No point was made about the standard of proof during sentencing and we have no reason to believe that it would have had any bearing on the court’s decision.
The judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.